Exhibit 10.8

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November  10,
2015 is made and entered into by and between Synergy Pharmaceuticals Inc., a
company incorporated under the laws of the state of Delaware (the “Company”),
and Gary L. Sender, M.S., an individual (the “Executive”).

 

WITNESSETH:

 

The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.

 

In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment.  The Company hereby agrees
to employ Executive, and Executive hereby accepts such employment and agrees to
perform Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.

 

1.1                               Duties and Responsibilities. Executive shall
serve as Executive Vice President and Chief Financial Officer, and will report
directly to the Chief Executive Officer.  During the Employment Term (as defined
below), Executive shall perform all duties and accept all responsibilities
incident to such position and other appropriate duties consistent with his
position as may be assigned to Executive by the Company’s Chief Executive
Officer from time to time. The Company shall retain full direction and control
of the manner, means and methods by which Executive performs the services for
which he is employed hereunder and of the place or places at which such services
shall be rendered, subject to Executive’s right to resign for Good Reason in the
event his principal office is moved as set forth in Section 4.1(b)(iv) below. 
Executive’s principal office will be located in the metropolitan Philadelphia
area, and he will be required to work out of the Company’s headquarters in New
York City periodically.

 

1.2                               Employment Term.  The term of Executive’s
employment under this Agreement shall commence as of November 16, 2015 (the
“Effective Date”) and shall continue for 12 months, unless earlier terminated in
accordance with Section 4 hereof.  The term of Executive’s employment shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the “Employment Term,” such written notice to be delivered at least sixty
(60) days prior to the expiration of the then-effective “Employment Term” as
that term is defined below.  The period commencing as of the Effective Date and
ending 12 months thereafter, or such later date to which the term of Executive’s
employment under the Agreement shall have been extended as set forth above,  is
referred to herein as the “Employment Term.”

 

1.3                               Extent of Service.  During the Employment
Term, Executive agrees to use Executive’s best efforts to carry out the duties
and responsibilities under Section 1.1 hereof and,

 

--------------------------------------------------------------------------------


 

subject to Section 1.1, to devote substantially all Executive’s business time,
attention and energy thereto.  Executive may not serve as a Director on other
company Boards without prior written consent of the Company’s Board of Directors
(the “Board”), which consent shall not be unreasonably withheld.

 

1.4                               Base Salary.  The Company shall pay Executive
a base salary (the “Base Salary”) at the annual rate of $355,000 (U.S.), payable
at such times as the Company customarily pays its other senior level executives
(but in any event no less often than monthly).  The Base Salary shall be subject
to all state, Federal, and local payroll tax withholding and any other
withholdings required by law.  The Base Salary will be reviewed at least once
annually for potential increase (but not decrease).

 

1.5                               Incentive Compensation.  Executive shall be
eligible to earn a cash bonus of up to 40% of his base salary for each calendar
year during the Employment Term (such 40% amount, the “Target Bonus”) at the
discretion of the Company’s Board of Directors, or if the Board organizes a
compensation committee, such committee (the “Committee”).  Executive’s bonus, if
any, shall be subject to all applicable tax and payroll withholdings.

 

1.6                               Other Benefits.  During the Employment Term,
Executive shall be entitled to participate in all employee benefit plans and
programs made available to the Company’s senior level executives as a group or
to its employees generally, as such plans or programs may be in effect from time
to time (the “Benefit Coverages”), including, without limitation, medical,
dental, hospitalization, short-term and long-term disability and life insurance
plans, accidental death and dismemberment protection and travel accident
insurance.  Executive shall be provided office space and staff assistance
appropriate for Executive’s position and adequate for the performance of his
duties and responsibilities.

 

1.7                               Reimbursement of Expenses; Vacation; Sick Days
and Personal Days.  Executive shall be provided with reimbursement of expenses
related to Executive’s employment by the Company on a basis no less favorable
than that which may be authorized from time to time by the Board, in its sole
discretion, for senior level executives as a group.  Executive shall be entitled
to vacation and holidays in accordance with the Company’s normal personnel
policies for senior level executives, but not less than three (3) weeks of
vacation per calendar year, provided Executive shall not utilize more than ten
(10) consecutive business days without the express consent of the Chief
Executive Officer.  Unused vacation time will be forfeited as of December 31 of
each calendar year of the Employment Term.  Executive shall be entitled to no
more than an aggregate of ten (10) sick days and personal days per calendar
year.

 

1.8                               No Other Compensation.  Except as expressly
provided in Sections 1.4 through 1.7, Executive shall not be entitled to any
other compensation or benefits.

 

2.                                      Confidential Information.  Executive
recognizes and acknowledges that by reason of Executive’s employment by and
service to the Company before, during and, if applicable, after the Employment
Term, Executive will have access to certain confidential and proprietary
information relating to the Company’s business, which may include, but is not
limited to, trade secrets, trade “know-how,” product development techniques and
plans, formulas, customer lists

 

2

--------------------------------------------------------------------------------


 

and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information.  Executive also
covenants that at any time after the termination of such employment, directly or
indirectly, he will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. 
All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive’s possession
during the course of Executive’s employment shall remain the property of the
Company. Unless expressly authorized in writing by the Company, Executive shall
not remove any written Confidential Information from the Company’s premises,
except in connection with the performance of Executive’s duties for and on
behalf of the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  Upon termination of Executive’s employment,
the Executive agrees to immediately return to the Company all written
Confidential Information (including, without limitation, in any computer or
other electronic format) in Executive’s possession.  As a condition of
Executive’s continued employment with the Company and in order to protect the
Company’s interest in such proprietary information, the Company shall require
Executive’s execution of a Confidentiality Agreement and Inventions Agreement in
the form attached hereto as Exhibit “A”, and incorporated herein by this
reference.

 

3.                                      Non-Competition; Non-Solicitation.

 

3.1                               Non-Compete.  The Executive hereby covenants
and agrees that during the term of this Agreement and for a period of one year
following the end of the Employment Term, the Executive will not, without the
prior written consent of the Company, directly or indirectly, on her own behalf
or in the service or on behalf of others, whether or not for compensation,
engage in any business activity, or have any interest in any person, firm,
corporation or business, through a subsidiary or parent entity or other entity
(whether as a shareholder, agent, joint venturer, security holder, trustee,
partner, consultant, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area.  For the purpose of this Section 3.1,
(i) “Competing Business” means any biotechnology or pharmaceutical company, any
contract manufacturer, any research laboratory or other company or entity
(whether or not organized for profit) that has, or is seeking to develop, one or
more products or therapies that is related to guanylyl cyclase receptor agonists
and (ii) “Covered Area” means all geographical areas of the United States and 
foreign jurisdictions where Company then has offices and/or sells

 

3

--------------------------------------------------------------------------------


 

its products directly or indirectly through distributors and/or other sales
agents.  Notwithstanding the foregoing, the Executive may own shares of
companies whose securities are publicly traded, so long as ownership of such
securities do not constitute more than one percent (1%) of the outstanding
securities of any such company.

 

3.2                               Non-Solicitation.  The Executive further
agrees that as long as the Agreement remains in effect and for a period of one
(1) year from its termination, the Executive will not divert any business of the
Company and/or its affiliates or any customers or suppliers of the Company
and/or the Company’s and/or its affiliates’ business to any other person, entity
or competitor, or induce or attempt to induce, directly or indirectly, any
person to leave his or her employment with the Company and/or its affiliates.

 

3.3                               Remedies.  The Executive acknowledges and
agrees that his obligations provided herein are necessary and reasonable in
order to protect the Company and its affiliates and their respective business
and the Executive expressly agrees that monetary damages may be inadequate to
compensate the Company and/or its affiliates for any breach by the Executive of
his covenants and agreements set forth herein.  Accordingly, the Executive
agrees and acknowledges that any such violation or threatened violation of this
Section 3 may cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company and its affiliates shall be entitled to seek injunctive relief against
the threatened breach of this Section 3 or the continuation of any such breach
by the Executive without the necessity of proving actual damages.

 

4.                                      Termination.

 

4.1                               Termination Without Cause or for Good Reason.

 

(a)                                 If this Agreement is terminated by the
Company other than for Cause (as defined in Section 4.4 hereof) or as a result
of Executive’s death or Permanent Disability (as defined in Section 4.2 hereof),
or if Executive terminates his employment for Good Reason (as defined in
Section 4.1 (b) hereof),  Executive shall receive or commence receiving as soon
as practicable in accordance with the terms of this Agreement:

 

(i)                                     a severance payment (the “Severance
Payment”), which amount shall be paid in a cash lump sum within ten (10) days of
the date of termination, in an amount equal to the higher of the aggregate
amount of the Executive’s then-current Base Salary for (a) one year or (b) the
then remaining term of this Agreement;

 

(ii)                                  immediate vesting of all unvested stock
options and the extension of the exercise period of such options to the later of
the longest period permitted by the Company’s stock option plans or ten years
following the termination date;

 

4

--------------------------------------------------------------------------------


 

(iii)                               payment in respect of compensation earned
but not yet paid (the “Compensation Payment”) which amount shall be paid in a
cash lump sum within ten (10) days of the date of termination; and

 

(iv)                              payment of the cost of comprehensive medical
insurance for Executive for a period of  twelve months following the
termination; and

 

(v)                                 payment, within 30 days of the termination,
of any earned but unpaid incentive compensation from any previously completed
calendar year.

 

If Executive’s employment is terminated by the Company other than for Cause (as
defined in Section 4.4 hereof) or as a result of Executive’s death or Permanent
Disability (as defined in Section 4.2 hereof), or if Executive terminates his
employment for Good Reason (as defined in Section 4.1 (b) hereof), and if such
termination of employment occurs within one year following a Change of Control
(as defined in Section 4.5 hereof), then, in addition to the payments and
benefits set forth above in Sections 4.1(a)(i) — (v), Executive shall receive,
within 30 days after the termination, a payment equal to the Target Bonus (as
defined in Section 1.5 hereof) for the calendar year in which the termination
occurs, prorated to reflect the portion of the year during which Executive was
employed.

 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean any of the following (without Executive’s express prior
written consent):

 

(i)                                     Any material breach by Company of any
provision of this Agreement;

 

(ii)                                  Any material reduction by Company of
Executive’s duties, responsibilities, authority, title or reporting lines;

 

(iii)                               A reduction by the Company in Executive’s
Base Salary or incentive compensation opportunity, or any failure of the Company
to reimburse Executive for material expenses described in Section 1.7 of this
Agreement;

 

(iv)                              The failure by the Company to obtain the
specific assumption of this Agreement by any successor or assign of Company as
provided for in Section 5.6 hereof;

 

(v)                                 Moving the principal offices of Company to a
location outside of the Metropolitan New York Area, or

 

5

--------------------------------------------------------------------------------


 

(vi)                              Upon a Change of Control of Company (as such
term is hereinafter defined).

 

If the Executive believes he has Good Reason, he shall give the Company written
notice of the existence of the ground giving rise to Good Reason within 60 days
of the ground first occurring, and the Company shall then have 30 days within
which to cure the ground.  If the ground is not cured, Executive shall then have
30 days within which to resign for Good Reason.

 

(c)                                  The following provisions shall apply in the
event compensation provided in Section 4.1 (a) becomes payable to the Executive:

 

(i)                                     On or before the tenth day following
such termination, the Company shall pay to the Executive on such day an
estimate, as determined in good faith by the Company of the minimum amount of
such compensation and shall pay the remainder of such compensation (together
with interest at the Federal short-term rate provided in
Section 1274(d)(7)(C)(1) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive payable on the fifth day after demand by the
Company (together with interest at the Federal short-term rate provided in
Section 1274(d)(7)(C)(1) of the Code).(ii) If the payment of the Total Payments
(as defined below) will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code, the Company shall pay the Executive on or before the
tenth day following the Date of Termination, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on Total Payments and any federal and state and local income tax
and Excise Tax upon the payment provided for by this paragraph, shall be equal
to the Total Payments. For purposes of determining whether any of the payments
will be subject to the Excise Tax and the amount of such Excise Tax, (A) any
payments or benefits received or to be received by the Executive in connection
with a Change in Control of the Company or the Executive’s termination of
employment, whether payable pursuant to the terms of Section 4 of this Agreement
or any other plan, arrangement or agreement with the Company, its successors,
any person whose actions result in a Change in Control of the Company or any
corporation affiliated (or which, as a result of the completion of transaction
causing such a Change in control, will become affiliated) with the Company
within the meaning of

 

6

--------------------------------------------------------------------------------


 

Section 1504 of Code (the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 28OG(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 28OG(b)(1) shall be treated as
subject to the Excise Tax, unless, in the opinion of tax counsel selected by the
Company’s independent auditors and acceptable to the Executive, the Total
Payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 28OG(b)(4) of the Code either in their entirety or in excess of the base
amount within the meaning of Section 28OG(b)(3) of the Code, or are otherwise
not subject to the Excise Tax, (B) the amount of the Total Payments that shall
be treated as subject to the Excise Tax shall be equal to the lesser of (I) the
total amount of the Total Payments or (II) the amount of excess parachute
payments or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Section 28OG(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence an the Date of Termination, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. In the event the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of the Executive’s employment, the Executive shall
repay to the Company at the time the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-Up Payment that can be repaid such
that the Executive remains whole on an after-tax basis following such repayment
(taking into account any reduction in income or excise taxes to the Executive
from such repayment) plus interest on the amount of such repayment at the
Federal short-term rate provided in Section 1274(d)(1)(C)(i) of the Code. In the
event the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of the Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

 

7

--------------------------------------------------------------------------------


 

4.2                               Permanent
Disability.                            If Executive becomes totally and
permanently disabled (as defined in the Company’s disability benefit plan
applicable to senior executive officers as in effect on the date thereof)
(“Permanent Disability”), Company or Executive may terminate this Agreement on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:

 

(i)                                     compensation equal to one year’s Base
Salary at the then current amount payable within 30 days of such termination;

 

(ii)                                  amounts payable pursuant to the terms of
the disability insurance policy or similar arrangement which Company maintains
for the Executive, if any, during the term hereof;

 

(iii)                               the Compensation Payment which shall be paid
to Executive as a cash lump sum within 30 days of such termination;

 

(iv)                              immediate vesting of all unvested stock
options, and the extension of the exercise period of such options to the later
of the longest period permitted by the Company’s stock option plans or ten years
following the termination date; and

 

(v)                                 payment, within 30 days of the termination,
of any earned but unpaid incentive compensation from any previously completed
calendar year;.

 

4.3                               Death.            In the event of Executive’s
death during the term of his employment hereunder, Executive’s estate or
designated beneficiaries shall receive or commence receiving, as soon as
practicable in accordance with the terms of this Agreement:

 

(i)                                     compensation equal to one year’s Base
Salary at the then current amount payable within 30 days of such termination;

 

(ii)                                  any death benefits provided under the
Executive benefit programs, plans and practices in which the Executive has an
interest, in accordance with their respective terms;

 

(iii)                               the Compensation Payment which shall be paid
to Executive’s estate as a cash lump sum within 30 days of such termination;

 

(iv)                              such other payments under applicable plans or
programs to which Executive’s estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs;

 

(v)                                 immediate vesting of all unvested stock
options, and the extension of the exercise period of such options to the later
of the longest period permitted

 

8

--------------------------------------------------------------------------------


 

by the Company’s stock option plans or ten years following the termination date;
and

 

(vi)                              payment, within 30 days of the termination, of
any earned but unpaid incentive compensation from any previously completed
calendar year;.

 

4.4                               Voluntary Termination by Executive: Discharge
for Cause.                  The Company shall have the right to terminate this
Agreement for Cause (as hereinafter defined). In the event that Executive’s
employment is terminated by Company for Cause, as hereinafter defined, or by
Executive other than for Good Reason or other than as a result of the
Executive’s Permanent Disability or death, prior to the termination date,
Executive shall be entitled only to receive, as a cash lump sum within 30 days
of such termination, the Compensation Payment; provided, however, if Executive
resigns for a reason other than Good Reason, Executive shall be entitled to
receive, within 30 days of the resignation, any earned but unpaid bonus from any
prior calendar year.  As used herein, the term “Cause” shall be limited to
(i) willful malfeasance or willful misconduct by Executive in connection with
the services to the Company in a matter of material importance to the conduct of
the Company’s affairs which has a material adverse affect on the business of the
Company, or (ii) the conviction of Executive for commission of a felony.  For
purposes of this subsection, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.  Termination of this Agreement
pursuant to this Section 4.4 shall be made by delivery to Executive of a copy of
a resolution duly adopted by the affirmative vote of all of the members of the
Board of Directors called and held for such purpose (after 30 days prior written
notice to Executive and reasonable opportunity for Executive to be heard before
the Board of Directors prior to such vote), finding that in the good faith
business judgment of such Board of Directors, Executive was guilty of conduct
set forth in any of clauses (i) through (ii) above and specifying the
particulars thereof.

 

4.5                               Change of Control
Definition.                               For purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the Company’s Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (ii) the stockholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company,
or (iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company or
any Executive benefit plan sponsored by the Company, or such person on the
Effective Date hereof is a 20% or more beneficial owner, shall become the
beneficial owner (within the meaning of Rule

 

9

--------------------------------------------------------------------------------


 

13d-3 under the Exchange Act) of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, or
(iv) at any time during a period of two consecutive years, individuals who at
the beginning of such period, constituted the Board of Directors of the Company
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s stockholders of each
new director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office, who were directors at the
beginning of such two-year period.

 

4.6                               Intentionally omitted.

 

5.                                      General Provisions.

 

5.1                               Modification; No Waiver.  No modification,
amendment or discharge of this Agreement shall be valid unless the same is in
writing and signed by all parties hereto.  Failure of any party at any time to
enforce any provisions of this Agreement or any rights or to exercise any
elections shall in no way be considered to be a waiver of such provisions,
rights or elections and shall in no way affect the validity of this Agreement. 
The exercise by any party of any of its rights or any of its elections under
this Agreement shall not preclude or prejudice such party from exercising the
same or any other right it may have under this Agreement irrespective of any
previous action taken.

 

5.2                               Notices.  All notices and other communications
required or permitted hereunder or necessary or convenient in connection
herewith shall be in writing and shall be deemed to have been given when hand
delivered or mailed by registered or certified mail as follows (provided that
notice of change of address shall be deemed given only when received):

 

If to the Company, to:

 

Synergy Pharmaceuticals, Inc.

 

 

420 Lexington Avenue, Suite 2012

 

 

New York, NY 10170

 

 

 

If to Executive, to:

 

Gary L. Sender, M.S.

 

 

379 Selby Place

 

 

Blue Bell, PA 19422

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

5.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

10

--------------------------------------------------------------------------------


 

5.4                               Further Assurances.  Each party to this
Agreement shall execute all instruments and documents and take all actions as
may be reasonably required to effectuate this Agreement.

 

5.5                               Severability.  Should any one or more of the
provisions of this Agreement or of any agreement entered into pursuant to this
Agreement be determined to be illegal or unenforceable, then such illegal or
unenforceable provision shall be modified by the proper court or arbitrator to
the extent necessary and possible to make such provision enforceable, and such
modified provision and all other provisions of this Agreement and of each other
agreement entered into pursuant to this Agreement shall be given effect
separately from the provisions or portion thereof determined to be illegal or
unenforceable and shall not be affected thereby.

 

5.6                               Successors and Assigns.  Executive may not
assign this Agreement without the prior written consent of the Company.  The
Company may assign its rights without the written consent of Executive, so long
as the Company or its assignee assumes all of the obligations of this Agreement
and complies with the other material terms of this Agreement; provided, however,
such an assignment shall not operate as a release of the Company’s obligations
hereunder unless Executive consents in writing.  The rights and obligations of
the Company under this Agreement shall inure to the benefit of and be binding
upon the successors and permitted assigns of the Company, and the Executive’s
rights under this Agreement shall inure to the benefit of and be binding upon
his heirs and executors.  The Company’s subsidiaries and controlled affiliates
shall be express third party beneficiaries of this Agreement.

 

5.7                               Entire Agreement.  This Agreement, together
with the accompanying Offer Letter dated November 6, 2015, supersedes all prior
agreements and understandings between the parties, oral or written.  No
modification, termination or attempted waiver shall be valid unless in writing,
signed by the party against whom such modification, termination or waiver is
sought to be enforced.

 

5.8                               Counterparts; Facsimile.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument.  This Agreement may be executed by facsimile with
original signatures to follow.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

 

Gary S. Jacob, Ph.D.

 

 

Chairman and CEO

 

 

 

 

 

 

/s/ Gary L. Sender

 

 

Gary L. Sender, M.S.

 

 

Executive

 

12

--------------------------------------------------------------------------------